DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Responsive to the amendment filed 4 February 2022, claims 1, 4-8, and 10-11 are amended and claims 16-20 added.  Claims 3 and 14-15 are cancelled.  Claims 1, 2, 4-13 and 16-20 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 4 February 2022, new grounds of rejection are presented.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are considered now.  
 (A) The breadth of the claims.  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  The entire scope of what is claimed appears to be much broader than what applicant’s specification enables.  

In claim 1, Applicant claims a “liquid functional agent” including an “alloying agent” that is an alloying element, an oxide that liberates the element, or a thermally decomposing precursor that liberates the element.  
  The “thermally decomposing precursor” is described only by function, devoid of any structure.  The claims are basically unlimited in the scope of materials that would be included for the alloying agent.   Similarly, the claim recites a “metallic build material,” which may be one of eleven types of metal.  The scope of the different combinations of alloying agents with the eleven metallic build materials is overly broad in this case.  The applicant goes on to describe an alloying function may or may not be triggered by “energy-induced alloying” which would seem to include merely existing at room temperature.  It is not clear what is the difference between this and “spontaneous alloying,” and the skilled artisan is left to determine the scope of these vague and broad terms.  The scope of what is claimed is much broader than what a skilled artisan would be able to achieve from following the disclosure.   
In the claims, the build material is “exposed to energy, from a tightly focused energy source” that causes melting There is no claim language as to of what type of energy this is, what the extent would be, what temperatures would be desirable, what duration would be needed, or anything that would enable one to practice the invention.  The language used is extremely conceptual in its nature, without the details that would avail a skilled artisan to reduce what is claimed to practice.
The description from applicant is much narrower than what is now claimed.  
(B) The nature of the invention.  The nature of the invention is a three-dimensional printing process.  The skilled artisan would understand the basics of the process.  However, the specific combinations of functions and materials that are not particularly specified are not known or understood.  It is unclear what is or is not a “alloying agent.”  The specification further does not describe a means to apply a liquid functional agent prior to a build material in the context of a 3D printing method.  
(C) The state of the prior art.  The state of the art is not considered to lessen the burden of experimentation that is placed upon a skilled artisan.  In this case, the terms and vaguely described functional materials are not considered well known in the art.  The process of delivering a liquid prior to a build material such that the build material becomes patterned is not known in the art.  
(D) The level of one of ordinary skill.  The skilled artisan would be able to enact a basic 3D printing process with known materials.  The skilled artisan would not be able to practice the invention with any combination of the metals using any “alloying agent” that is now required by the claim.  What would be required here is for the skilled artisan to actually invent what is claimed.  
(E) The level of predictability in the art. The predictability of the art is not considered as a hindrance to enablement in this case.  The art of 3D printing is predictable.  However, the art is not considered to encompass “thermally decomposing precursors” without any limit or description.  
(F) The amount of direction provided by the inventor.  The amount of direction is insufficient to enable what is claimed. Claim 1 includes in its scope the ability to have an alloying agent that spontaneously alloys with a build material upon contact with the material.  No examples or descriptions of such a material exist.  The skilled artisan would be left to invent what is now claimed without any help from applicant’s specification.  No direction is given as to how to determine what “thermally decomposing precursors” would work or not work with the invention.  No direction is given as to what combinations of materials might be desirable.  No direction is given as to what would be the meaning of “spontaneous alloying” as opposed to “energy-induced alloying” nor is any consideration given to how to control or handle materials that may react with one another. 
In the claims, a liquid functional agent is applied before, after, or before and after a metallic build material.  In this case, the term “before” would have a plain meaning that the liquid functional agent would be applied prior to the build material such that no build material has been applied, but the functional agent is applied.    There is no description as to what is needed to selectively print a liquid selectively, and have the pattern maintained such that an applied layer of build material on top of the liquid would be “patterned” by it.  
This is listed ad hominem only, without embellishment as to what would be needed to achieve this.  In the specification it is described that the liquid is applied to a substrate selectively and then stays there in the pattern that was applied, but there is no discussion of what type of solvent would be required to achieve this, what the viscosity would be, what conditions the build plate is in, or any other factors that would allow the sprayed liquid to remain in a selected pattern rather than form an unpatterned puddle.  The skilled artisan is simply left to reduce this concept to practice without meaningful direction from applicant.   
(G) The existence of working examples.  Applicant includes three “prophetic examples.”  As discussed, these are not considered to enable the vast scope of what is now claimed.  No example is given as to how to apply a liquid functional agent prior to a build material such that the build material is patterned by the liquid functional agent.  No examples of any alloys are included other than steels.  The examples state that the material is “exposed to energy” without any description of what type of energy this is, what the extent is, what temperatures are achieved, what duration, or anything that would enable one to practice the invention.  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The skilled artisan faces a steep burden to even determine what is or is not a “thermally decomposing precursor.”   The skilled artisan is left to invent claimed embodiments (applying a liquid functional agent prior to a build material such that the build material is patterned by the liquid functional agent) without any direction.  The skilled artisan is left to discover what criteria would be necessary to make a spontaneous alloying reaction as this is not described.  The skilled artisan would be left to determine what metallic build materials would be useful with what alloying agents and alloying elements without any direction from applicant’s specification.
When all of the evidence is considered as a whole, the evidence of a lack of enablement outweighs the evidence of enablement.  
	Each of claims 2, 4-13 and 16-20 depends from claim 1 and is not enabled for at least the same reasons as claim 1.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tightly focused energy source” in claim 1 is a relative term which renders the claim indefinite. The term “tightly focused energy source” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition as to what would or would not be a “tightly focused” energy source.  While some examples are given in the specification it is clear that these are exemplary only and do not define what is meant by the relative terminology.  
Each of claims  2, 4-13 and 16-20 depend from claim 1 and are also indefinite.  

Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).
In claim 1, the language “thermally decomposing precursor that liberates the alloying element” is considered a functional limitation. There is no description in applicant’s specification as to the metes and bounds of “thermally decomposing precursor that liberates the alloying element.” These requirements of the claims are described only by function. In this case, the structures are described by a problem that is solved rather than by any type of a material structure.  Applicant describes that in some embodiments the material may be “thermally decomposed” into a different oxide that must then be further reduced to “liberate” the element for example.  How many other reactions would fall in the scope of a thermally decomposing precursor material?  It is impossible to determine the metes and bounds of this material defined only by a functional limitation. 
Each of claims  2, 4-13 and 16-20 depend from claim 1 and are also indefinite. 	
	

Claims 8, 9, 12, 13, 19 and 20 recite that the liquid functional agent includes a thermally decomposing precursor.  Applicant states in claim 8 that this includes an organic substance one of a “carbon precursor and a carbonyl, and an organometallic compound of a transition metal.”  In this case, the specification does not describe adequate structures that would apprise a skilled artisan of how to achieve the claimed function using “a carbon precursor.”    The “organic substances ” are described by a problem that is solved (being a precursor for carbon) rather than a particular structure.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 8-13 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0007724 A1 (hereinafter “Liu), in view of   Gibson, et al., Additive Manufacturing Technologies, Springer, 2010 (hereinafter “Gibson”).

Regarding claim 1, Liu teaches a method of improving the bonds of a metal powder body that is heat treated (See [0001]).  Liu teaches that the method uses metal nanoparticles that are created in situ in order to provide enhanced bonding when sintering (See [0006]-[0012]).  Liu teaches that the method is applicable to 3D printing (see [0010]). 
Liu teaches that the method includes selecting a precursor material such as a metal salt that will decompose, such that the material can be delivered by a liquid vehicle (see [0015]-[0016]).  Liu teaches that the precursor is selected in order to create a desired composition of the metal body (See [0017]).  Liu teaches that the metal precursor can provide a nanoparticle of a metal that will alloy with the powder metal particles (See [0018]-[0019]).  Liu teaches that a liquid is prepared containing the precursor, and that this is applied in 3D printing ([0020]-[0022]).  
More specifically, Liu teaches examples 1-8 of the process (see Examples 1-8).  For one example, Example 7, Liu teaches making a solution of a copper acetate hydrate, meeting the claim limitations of the “liquid functional agent” and the “alloying agent” therein.  Liu teaches that the liquid is used in a 3DP machine.  Liu teaches that it is applied to a copper-tin-nickel spinodal alloy.  Thus the metallic build material is fairly described as “copper.”    Alternatively, Liu teaches examples in which stainless steel powder may be used (see Example 1 thru Example 6).  The alloy described meets the limitation of a metallic build material, and the resulting material with the liquid applied is a “composite layer.”    Liu teaches that after the 3DP process, the work is sintered at 1000 C. 
Liu does not teach wherein the process includes a melting of the metallic build material in the  composite layer.  Liu describes a heating after the 3DP at 1000 C.  Liu teaches that the metal nanoparticles that are thus generated will fuse together with the build material during a subsequent heat treatment procedure (see DISCLOSURE OF INVENTION), meeting the limitation of altering the composition of the layer through energy-induced alloying.  
However, Liu describes that the process is suitable for production of bodies using various processing methods such as selected laser sintering ([0028]).  Liu does not describe the particulars of that process.  
Gibson is a textbook used for additive manufacturing technologies (See Title).  Gibson describes various powder bed fusion techniques at chapter 5.  Gibson describes the particulars of the Selective laser sintering (see 5.2 SLS Process Description).  Gibson further describes that the process may include a partial melting of the build powder, especially in the instance where multiple powders are combined (see 5.3.3 Liquid-phase Sintering and Partial Melting).  It is believed that the laser in Gibson meets the limitation of the “tightly focused energy source” based on the selective nature of the laser and its use to melt the powder.  Gibson teaches that this is the most versatile mechanism for powder bed fusion techniques.  
It would have been obvious to one of ordinary skill in the art to have altered the invention of Liu by using the partial melting taught by Gibson (cited above), because Gibson teaches that the process including a partial melting is versatile.  Liu suggests at [0028] that the process is useable with “selected” laser melting (believed to be the same as the SLS process clearly disclosed in Gibson).  The combination of known techniques to yield predictable results would have been obvious to one of ordinary skill in the art. 
Regarding claim 2, Liu teaches using a Extrude Hone machine to deposit the liquid (See Example 7), meeting the limitation wherein it is “patterned.”  This inherently leaves some of the material unpatterned.  
Regarding claim 3, Liu teaches alloying (See [0018]).  
Regarding claim 4, Liu teaches that the metal precursor decomposes (see [0018]-[0019]).  
Regarding claims 8-9, Liu teaches to use metal salt that is decomposed (see [0015]-[0016]).  
Regarding claims 10-13, Liu teaches to heat the material (Example 5 and 7).  Liu teaches that the material is heated in air (example 5), meeting the limitation of heating in an environment “containing a reducing gas” that is hydrogen, inherently. 
Regarding claim 17, Liu teaches copper (see Examples 1-7). 
Regarding claim 19, Liu teaches to use metal salt that is decomposed (see [0015]-[0016]).  


Claim 5-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0007724 A1 (hereinafter “Liu), in view of   Gibson, et  (hereinafter “Gibson”)al., Additive Manufacturing Technologies, Springer, 2010 (hereinafter “Gibson”), and further in view of US 2018/0272427 A1 (hereinafter “Erickson”).
Regarding claims 5-7, Liu in view of Gibson is applied to the claims as stated above.  Liu does not teach an oxide material.  
Erickson teaches a method of manufacturing a metal part (see [0010]-[0013]).  Erickson teaches that the method may include deposition of an aqueous metal salt (See [0032]-[0033]).  Erickson teaches to add a oxide nanoparticle to a metal powder (See [0026]-[0036]).  Erickson teaches to add a reducing agent (see [0034]).  Erickson teaches that the reducing forms metal connections ([0034]).  Erickson teaches suitable examples of metal oxides that may be used (see [0047]-[00528]).  For example, Erickson envisions iron oxide and copper oxide inks may be used ([0057] and [0058]).  
It would have been obvious to one of ordinary skill in the art at time of invention to have added metal oxide nanoparticles and reducing agent as taught by Erickson (cited above) to the method of Liu, in order to obtain metal connections as taught by Erickson (cited above).  
The combination of known techniques to yield predictable results would have been obvious to one of ordinary skill in the art.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0007724 A1 (hereinafter “Liu), in view of   Gibson, et al., Additive Manufacturing Technologies, Springer, 2010 (hereinafter “Gibson”), and further in view of   US 2002/0189405 A1 (hereinafter “Liu2”).
Liu in view of Gibson is applied to the claims as stated above.  Liu does not teach the materials claimed.  Liu teaches that in the material that is applied including the nanoparticle precursor, the use of conventional binder material is optional (see Abstract [0009], [0017], and [0022]-[0023]).  
Liu2 teaches a binder that may be used for three dimensional “rapid manufacturing” technologies (See [0002] and SUMMARY).  Liu2 teaches that that binder includes a carbohydrate as the binding compound (See [0006]-[0007]).  Liu2 teaches that that binder includes sucrose as the carbohydrate (see [0008] and [0017]).  
It would have been obvious to one of ordinary skill in the art at time of invention to have added sucrose as taught by Liu2 (cited above) to the method of Liu, in order to obtain a binding agent for binding metal powders which is shelf stable and safe as taught by Liu2 (see Background and Summary).  The combination of known techniques to yield predictable results would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 4 February 2022 have been fully considered but they are not persuasive.
Applicant argues that the narrowing amendment to claim 1 obviates the rejection under 35 USC 112 for lack of enablement.  Specifically, applicant has amended the claim in order to further define the liquid functional agent and the metallic build materials.  In this case the claim as amended includes at least one specific part of the composition that is defined entirely in functional terms and devoid of structure.  The claims are rejected for both indefiniteness and a lack of enablement for at least this reason, responsive to the changes applicant made to the claims.  
Applicant argues that the limitation wherein the liquid functional agent is applied prior to the metallic build material, such that it patterns the build material, is described by the specification.  However the claim was and is rejected for a lack of enablement.  There is no description as to how the metallic build material be patterned by the liquid that is applied prior.  This is listed ad hominem only, without embellishment as to what would be needed to achieve this.  In the specification it is described that the liquid is applied to a substrate selectively and then stays there in the pattern that was applied, but there is no discussion of what type of solvent would be required to achieve this, what the viscosity would be, what conditions the build plate is in, or any other factors that would allow the sprayed liquid to remain in a selected pattern rather than form an unpatterned puddle.  The skilled artisan is simply left to reduce this concept to practice without meaningful direction from applicant.   The rejection is still applied based on this original limitation.  
Applicant argues that the “exposing” step of the claim is enabled at least by paragraphs 0078-0081 of the specification.  It is believed that the citation from applicant actually provides evidence against enablement rather than for enablement.  For example, [0081] states : 
The energy exposure time may be dependent on the characteristics of the 
energy source 38 chosen, the characteristics of the liquid functional agent(s) 
14 used and/or the characteristics of the build material 12.

This disclosure does not provide direction as to how to adjust the exposure time, how to select suitable build materials or functional agent(s).  The “characteristics” that are affecting exposure time are not even positively identified here.  The specification only acknowledges that there are unnamed characteristics that affect the practice of the invention, not how to determine them, or how to adjust accordingly.   There is no description as to how the different materials may react to different energy sources that are included in the scope of the claim.  At best the portion cited by applicant merely states that the skilled artisan needs to experiment to determine what would work for the broadly claimed invention.  That experimentation is undue.  The claim is not enabled for this reason. 
Applicant argues that the narrowing amendment to claim 1 obviates the rejection under 35 USC 112 for indefiniteness.  In this case the claim as amended includes at least one specific part of the composition that is defined entirely in functional terms and devoid of structure.  The claims are rejected for indefiniteness for at least this reason, responsive to the changes applicant made to the claims.  
Regarding the prior art, applicant argues that Liu and Erickson do not teach melting to generate the 3D object.  This argument is carefully considered, but it is not persuasive.  As is cited above, Liu teaches that the process is suited to other additive technologies.  Gibson clearly describes that the known SLS process does include melting, just as claimed.  
Applicant further argues that the materials in the specification are not binders, which would be different from Liu.  This is not persuasive.  First it is noted that what is being argued (the absence of a binder) is not claimed.  Second, it is noted that Liu explicitly describes that the addition of a binding agent to the liquid would be considered optional in this case (See Abstract).  Thus even assuming that the disclosure of Liu is directed to inclusion of a binder, Liu explicitly and unequivocally describes that that binder is optional.   Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734